UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

METROPOLITAN LIFE INSURANCE
COMPANY, Civil Action No. 19-13688(MAS)(ZNQ)

Plaintiff,

Vv. MEMORANDUM OPINION AND

DENA LAWLESS, et al., ORDER

Defendants.

 

 

This matter comes before the Court upon Defendants Cari Lawless and William Lawless’s
Joint Motion to Stay the Proceedings Pending Resolution of the State Court Matters and/or to
Decline Jurisdiction (“Motion to Stay”). (See Notice of Mot. to Stay, ECF No. 21.) Thomas
Lawless and Cari Lawless’s two minor children (“the children”) join that Motion. (T.L. and R.L.’s
Sept. 20, 2019, Letter (“TRL”) 1, ECF No. 27.) Dena Lawless opposes a stay of these proceedings,
(Mem. in Opp’n to Mot. to Stay, ECF No. 30), and Metropolitan Life Insurance Company
(“MetLife”) opposes a stay while it remains a party to the action, (MetLife’s Sept. 20, 2019, Letter
(“MLL”) 1-2, ECF No. 29).

The parties’ initial briefing focused on the exceptional circumstances standard derived
from Colorado River Water Conserv. Dist. v. United States, 424 U.S. 800, 817 (1976). In light of
NYLife Distributors, Inc. v. Adherence Grp., Inc., 72 F.3d 371, 374 (3d Cir. 1995), in which the
Third Circuit “hfe]ld the discretionary standard enunciated in Brillhart [v. Excess Insurance
Company of America, 316 U.S. 491 (1942),] governs a district court’s decision to dismiss an action
commenced under the interpleader statute during the pendency of parallel state court proceedings,”

the Court requested the parties provide supplemental briefing on whether the Colorado River or
Brillhart standard applies. (Text Order, ECF No. 35.) Cari and William! submitted a joint
supplemental brief advancing the Brillhart standard, (Supp. Br. in Support of Mot. 2, ECF No.
36), which the children joined, (T.L. and R.L.’s Nov. 4, 2019, Letter 1, ECF No. 38). And Dena
submitted a supplemental brief contending the Colorado River standard is more appropriate, but
also providing the Court with an analysis under the Brillhart standard. (Supp. Mem. in Opp’n to
Stay 3-4, ECF No. 37.) For the reasons set forth below, the Court finds the Brillhart standard
applies and that it is inappropriate, at this stage of the proceedings, to stay the case and deprive
MetLife of access to expeditious interpleader relief as provided for by Congress when it enacted
28 U.S.C. § 1335. The Motion to Stay shall be denied without prejudice.

I. ALLEGATIONS AND PROCEDURAL HISTORY

Thomas Lawless (“the Decedent”) died on March 5, 2019, causing three life insurance
plans to become payable to their identified beneficiaries. (MetLife’s Am. Compl. {{] 30-31, ECF
No. 4.) Each life insurance plan was maintained by one of the Decedent’s former employers,
PricewaterhouseCoopers LLP (“PwC”), KPMG LLP, and Ernst & Young LLP (“E&Y”). Ud. ¥ 9,
14, 22.) The KPMG and PwC plans are purportedly governed by the Employee Retirement Income
Security Act (“ERISA”). Ud. {fl 16, 24; Mem. in Support of Mot. to Stay 2, ECF No. 21-1.) On
June 7, 2018, the designated beneficiary of each plan was changed to Dena, the Decedent’s wife.
(MetLife’s Am. Compl. (2, 12, 20, 28.) Before that, the beneficiary of the PwC plan was William,
the Decedent’s brother; the beneficiary of the KPMG plan was Cari, the Decedent’s ex-wife, and
the children as contingent beneficiaries; and the beneficiaries of the E&Y plan were Cari (14%)
and the two children (each 43%). (dd. J 3-6, 13, 21, 29.) MetLife is the administrator of each

policy. Ud. 39-40.) Cari notified MetLife that she was declaring herself a rival beneficiary due

 

' The Court respectfully uses the parties’ first names to avoid confusion and to promote
readability.
to a marital settlement agreement (“MSA”) she had with the Decedent that provided he would
maintain two life insurance policies, one benefiting her and another benefiting the children. Ud. {7
34-36.) Cari filed a caveat, (Mem. in Support of Mot. to Stay 7), and on April 10, 2019, Dena filed
a complaint in the Superior Court of New Jersey, Chancery Division, Probate Part, seeking to have
herself declared an omitted spouse and seeking to be appointed administratrix of the Decedent’s
estate (herein the “Probate Action”), (Mot. to Stay Ex. A 1, ECF No. 22). MetLife filed this
interpleader action, naming Dena, Cari, William, and the children as defendants, in this Court on
June 13, 2019, stating it was ready and willing to pay out the benefits under the three plans and
asking the Court to allow it to deposit the funds into the Registry of the Court and to determine
whom should receive the benefits under the plans. (Compl. {| 39-41, ECF No. 1; accord Am.
Compl. {{[ 39-41.)

On August 14, 2019, the children filed an answer and counterclaim in the Probate Action
through their guardian ad litem; through their counterclaim, the children challenge various
transfers of the Decedent’s funds, including both the reassignment of benefits and certain inter
vivos gifts, allegedly caused by Dena’s undue influence, (Mot. to Stay Ex. B 15, 16-17, ECF No.
21-4.) The same day, Cari moved in her divorce action against the Decedent before the New Jersey
Superior Court, Chancery Division, Family Part, seeking to join the Decedent’s estate and Dena
to (1) recover unreimbursed costs the Decedent owed for expenses incurred by the children, (2)
discover all documents concerning the death benefit paid (or to be paid) to Dena under the KPMG
plan, (3) recover her marital coverture fraction of the death benefits of the KPMG plan, (4) have
the court find the Decedent violated the MSA, and (5) recover the life insurance benefit due under
the MSA (herein the “Family Action”). (Mot. to Stay Ex. D 1-3, ECF No. 21-6.) On September 2,

2019, William filed a third-party complaint in the Probate Action challenging the Decedent’s
assignment of Dena as the beneficiary of the PwC plan. (Mot. to Stay Ex. C 1, 7-8, ECF No. 21-
5.)

Cari and William now move “for an Order staying these proceedings pending resolution of
the pending state court matters and/or to decline jurisdiction.” (Notice of Mot. to Stay.) The
children join that motion. (TRL 1.) MetLife expressed no opinion about where the claims should
be heard, but opposes the stay while it is still a party to the action. (MLL 1-2, ECF No. 29.) Dena
opposes a stay. (Mem. in Opp’n to Mot. to Stay, ECF No. 30.)

- OL PARTIES’ ARGUMENTS
A. Cari and William’s Arguments in Support of a Stay

Cari and William argue that, even accepting that the MSA is preempted by ERISA, Cari
“is still able to pursue her claim for a constructive trust in the Family Part action upon joinder of
Dena,” and the children “are permitted to assert their claims of undue influence and lack of
capacity irrespective of the federal preemption defense.” (Mem. in Support of Mot. to Stay 13.)
Cari and William assert that the preemption claim is a “red herring.” (/d. at 20.) They contend that
Dena “‘will seek to assert the preemption argument to dismiss any claim of right that Cari [] asserts
.... At that point, the Court will be left with state law claims of constructive trust, estoppel, undue
influence and lack of capacity.” Ud. at 21.) Cari and William submit that “[d]eclining jurisdiction
. . would best serve the state courts’ interests in comity and would be consistent with long-
standing practice of judicial restraint by federal courts as to matters of state law.” (Id. (citing
Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988)).)
Cari and William also argue a stay should be granted because William’s state court claim
arises under the PwC plan, which is not governed by ERISA, and the children’s claim seeks to
void various inter vivos transfers unrelated to the ERISA-governed plans. (Jd. at 18.) They contend

the actions are parallel and a stay of these proceedings is necessary to avoid piecemeal litigation.
Ud. at 19 (citing Moses H. Cone Mem’! Hosp. v. Mercury Constr. Co., 460 U.S. 1, 16 (1983)).)
They add that “there is a general principal [sic] that duplicative litigation in the federal court system
is to be avoided based on ‘considerations of “wise judicial resources and comprehensive
disposition of litigation’””’” (id. at 20 (quoting Colorado River Water Conserv. Dist., 424 U.S. at
817).)
B. The Children’s Arguments
In their letter joining the Motion to Stay, the children emphasize the factors outlined in
Akishev v. Kapustin, 23 F, Supp. 3d 440, 446 (D.N.J. 2014) (“(1) whether a stay would unduly
prejudice or present a clear tactical disadvantage to the non-moving party; (2) whether denial of
the stay would create a clear case of hardship or inequity for the moving party; (3) whether a stay
would simplify the issues and the trial of the case; and (4) whether discovery is complete and/or a
trial date has been set.””) (quotation marks, citations, and alterations omitted)). (TRL 1.) Beginning
with factors two and three, the children claim that
liJf the Federal matter is not stayed, [they] will have no choice but to litigate,
parallel cases, in both Federal and State Courts which will further deplete the
probate assets .. . creating a clear case of hardship, result in inequity for [them],

complicate the issues in the case, unduly prejudice [them] and result in-
duplication of efforts and useless attorneys fees and costs.

Ud. at 2.) With respect to factor one, they contend MetLife will not be prejudiced by the stay
because it is the parties’ intention to relieve it from the case, and Dena will not be prejudiced
because she will avoid duplicative attorney’s fees and costs. (d.) Lastly, with respect to factor
four, the children highlight that a discovery schedule had been set in the Probate Action, whereas
this case is nascent. (/d.)

C. MetLife’s Argument

“MetLife asserts no preference as to where the action is litigated once [it] is no longer a party,

-however, it [submits] that the action should remain in federal court until [it] is provided
interpleader relief... .” (MLL 1.) According to MetLife, all parties agree that it has no interest in
the plans, and the parties have engaged in discussions to relieve it from the lawsuit. (/d. at 1-2.)
Specifically, MetLife states that it offered to put the money into an escrow account if all parties
agreed on the account. Ud. at 2.) Cari, William, and the children agreed, but Dena “doesn’t believe
that interpleader relief is available under the law if the money is not deposited or a bond is not first
posted.” (/d.) MetLife disagrees and, due to that issue, the consent order providing it with
interpleader relief remains contested by the parties and has yet to be submitted to the Court. (/d.)

D. Dena’s Argument

Dena argues that, as a preliminary matter, this case is not parallel to the Probate or Family
Action because “those suits do not involve all of the same parties, and feature different claims that
fall outside the scope of this proceeding.” (Mem. in Opp’n to Mot. to Stay 4.) Dena highlights that
MetLife and William are not a party to either action and, while William moved to intervene in the
Probate Action, Dena is opposing that motion because his claims involve non-probate assets. (/d.)
Dena also notes that she is not a party to the Family Action. (/d.) She further argues that the forms
of relief sought in the Probate and Family Actions are different, with her seeking omitted spouse
status, the children challenging inter vivos gifts, and Cari seeking to enforce the MSA. (/d. at 4—
5.) Dena argues the Court should not even reach a Colorado River analysis, because the actions
are not parallel. (/d. at 5.)

“Even if the Court finds parallel litigation,’ Dena argues “the Colorado River factors weigh
heavily in favor of this Court exercising its jurisdiction.” Ud. at 6.) Dena provides the following
factors analysis:

Factor 1 (Jurisdiction Over the Property): No court has asserted jurisdiction over the

property. Ud.) If the funds are deposited in the Registry of the Court, then that will weigh
against stay; if the funds are not placed with any court, then the factor is neutral. (/d.)
Factor 2 (Convenience of the Forum): The parties are equally proximate to both forums.
(id. at 7.) This factor is neutral. (/d.)

Factor 3 (Piecemeal Litigation): This factor only weighs in favor of a stay “where there is
evidence of a strong federal policy that all claims should be tried in the state courts.” (/d.
(quoting Ryan v. Johnson, 115 F.3d 193, 197 (3d Cir. 1997)).) There is no such policy in
ERISA interpleader actions. (/d. (citing Ambrosia Coal & Constr. Co. v. Morales, 368 F.3d
1320, 1333 (11th Cir. 2004)).) Further, granting a stay would create a greater risk of
piecemeal litigation because there is a real possibility the two state courts will render
inconsistent verdicts. (/d. at 8.) This factor does not support abstention. (Jd. at 9.)

Factor 4 (Order in Which the Courts Obtained Jurisdiction): The actions in the state courts
were taken after MetLife filed this action and after Cari’s, the children’s, and William’s

responsive pleadings were due in this case. (/d.) This factor weighs against a stay. (/d. at
10.)

Factor 5 (Whether Federal or State Law Controls): ERISA governs two of the three policies

and Cari and William are mistaken that state law governs their other claims once the

preemption issue is decided. (/d. at 10-11 (citing Tinsley v. General Motors Corp., 227

F.3d 700, 704 (6th Cir. 2000)).) This factor weighs against stay. (/d. at 11.)

Factor 6 (Protection of Federal Rights): It is not clear that the state courts are adequate

because the Probate Court likely does not have jurisdiction over the life insurance policies,

which are non-probate assets, and ERISA preempts the MSA unless it meets the definition

of a Qualified Domestic Relations Order (“ODRO”), which it does not. (/d. at 11-12.) This

factor weighs against abstention. (Ud. at 12.)

Factor 7 (Forum Shopping): The federal action was filed first, and Cari and William have

ignored the deadlines to answer, instead “furiously filing motions in state court in an effort

to manufacture” parallel proceedings. (/d.) Abstention would encourage forum shopping,

therefore this factor strongly weighs against a stay. (/d.)

_E. Cari and William’s Reply

Cari and William respond that the existence of ancillary claims in the state court
proceedings misses the point, and the main question is whether the state court cases raise
substantially identical claims and nearly identical allegations and issues. (Mem. In Resp. to Opp’n
to Mot. to Stay 4.) Cari and William argue the Colorado River factors weigh in favor of stay and
allege Dena is engaging in gamesmanship by not signing off on MetLife’s interpleader relief so

she can argue the actions are not parallel because (1) MetLife is not a party to the state court

actions, (2) MetLife cannot obtain interpleader relief in the state actions, and (3) the federal court
will assume jurisdiction over the property when MetLife deposits the money with the Court. (Id.
at 3-5.) Cari and William analyze the Colorado River factors as follows:
Factor 1 (Jurisdiction Over the Property): The interpleader relief Dena is holding up would
see the money deposited with either the state court or the attorneys’ trust account. (/d. at

7.)

Factor 2 (Convenience of the Forum): The children’s guardian ad litem is closer to the state
court. Ud. at 7-8.)

Factor 3 (Piecemeal Litigation): “Generally speaking, family law issues are left to the
states,” and the United States Supreme Court has generally established a tradition of
abstention in questions of family law. (/d. at 8 (citing In re Burrus, 136 U.S. 586, 594
(1890)).)

Factor 4 (Order in which the Courts Obtained Jurisdiction): Dena’s timeline is misleading;
before the interpleader action was filed, Dena promised Cari that she would receive $3.5
million dollars in accord with the divorce decree. (Id. at 8-9.)

Factor 5 (Whether Federal or State Law Controls): Cari and the children do not dispute the
ERISA claims, so the only issues left are the state law claims, which ERISA does not
preempt. Ud. at 10 (citing Tinsley, 227 F.3d at 704).)

Factor 6 (Protection of Federal Rights): The state forum is not inadequate because all the
parties consent to MetLife’s interpleader relief and the other claims are based on exceptions

to ERISA preemption. (/d. at 11.)

Factor 7 (Forum Shopping): The timing of the state court actions was the result of Dena’s
bad faith actions and she should not be permitted to benefit from them. (/d.)

Factor 8 (Ability of the State Court to Resolve All Issues): There is no basis to question
the state court’s ability to determine whether the ERISA exceptions apply. (/d. at 11-12.)

F. Supplemental Briefing

In their supplemental brief, Cari and William contend the Brillhart standard applies. (Supp.
Br. in Support of Mot. 2.) They argue this matter is parallel to the state actions because there are
substantially identical claims, allegations, and issues. (/d. at 3.) Discussing the purpose of the
interpleader statute, Cari and William argue MetLife is equally protected from being exposed to
multiple lawsuits and liability because all the parties agree to interpleader relief, and the only issue

delaying MetLife’s release is a dispute about whether the Court can grant its relief before the funds
are deposited with the Court. Ud. at 5.) With that issue largely resolved, according to Cari and
William, the Court must consider which forum is more convenient. (/d.)

The children join in Cari and William’s supplemental brief, but also provided the Court
with a Colorado River analysis. (T.L. and R.L.’s Nov. 4, 2019, Letter 1-2.) The children contend
that complete identity of the parties is not required for actions to be parallel, and note that MetLife
will no longer be a party “once the parties memorialize their previous discussions allowing
MetLife the Interpleader relief they requested in a proper consent order.” (Id. at 2.) They add that,
even if MetLife remains a party, that should not prevent a stay because the substantive claims can
be litigated in state court. (/d.) Moving to the factors, the children argue a stay is warranted because
no court has assumed jurisdiction over the property yet, discovery is underway in the Probate
Action, litigation in federal court will be duplicative and waste resources, the children have distinct
claims in the Probate Action, the state forum is equally convenient, and there is no basis to
conclude the state court cannot hear the claims related to ERISA. (/d. at 3-4.)

In Dena’s supplemental brief, she obliges the Court’s request and explains that the dispute
between the parties regarding MetLife receiving interpleader relief is language in the draft order
that would grant MetLife relief before it deposited, or was even obligated to deposit, the disputed
funds with the Court. (Supp. Mem. in Opp’n to Stay 2.) According to Dena, MetLife confirmed
that the draft order was intentionally left open-ended due to a disagreement between the parties
about jurisdiction. Ud.) Moving to the standard, Dena acknowledges that NYLife Distributors has
not been directly overruled, but highlights that the Supreme Court “previously rejected the idea
‘that Brillhart might have application beyond the context of declaratory judgments.’” (Ud. at 4
(quoting Wilton v. Seven Falls Co., 515 U.S. 277, 286-88 (1995)).) Further, Dena notes that the

Third Circuit applies the Colorado River standard in mixed-claim cases (i.e., cases where there are
both federal and state law claims) and contends this is a mixed-claim case because two of the
policies are governed by ERISA. (/d. at 4-7.) If the Court applies Brillhart, Dena submits a stay
is still not warranted for substantially the same reasons outlined above; briefly, that the actions are
not parallel because MetLife is not a party to the state actions, that this forum is most equipped to
provide relief for MetLife, and that the Probate Court likely does not have jurisdiction over the
ERISA-governed plans. (/d. at 9-10.) Dena adds that the moving parties failed to file responsive
pleadings in this action in an effort to change the forum. (/d. at 6-7, 10.)

I. STANDARD FOR STAYING INTERPLEADER PROCEEDINGS

“The federal interpleader statute, 28 U.S.C. § 1335 [], is a remedial device which enables
a person holding property or money to compel two or more persons asserting mutually exclusive
rights to the fund to join and litigate their respective claims in one action.” NYLife Distributors,
Inc., 72 F.3d at 374, “An action commenced under section 1335 typically involves two steps:
during the first, the district court determines whether the requirements of the statute have been met
and whether the stakeholder may be relieved from liability; during the second, it actually
adjudicates the defendants’ adverse claims to the interpleaded fund.” Jd. at 375; accord JPMorgan
Chase Bank, N.A., v. Neu, No. CV 17-3475, 2019 WL 4729269, at *2 (D.N.J. Sept. 26, 2019).

“In Brillhart [], the Supreme Court held that federal courts have broad discretion to decline
to hear actions arising under the Declaratory Judgment Act.” Rarick v. Federated Serv. Ins. Co.,
852 F.3d 223, 225 (3d Cir. 2017). “Decades later the Court reminded federal courts that they have
a ‘virtually unflagging obligation’ to exercise jurisdiction over actions seeking legal relief.” Jd.
(quoting Colorado River Water Conserv. Dist., 424 U.S. at 817). That obligation, however, “does
not undermine the discretion inherent in the Declaratory Judgment Act as interpreted in Brillhart.”
Id, (citing Wilton, 515 U.S. at 286-88). Approximately six months after the Supreme Court

reaffirmed Brillhart in Wilton, the Third Circuit “h[e]ld that the discretionary standard enunciated

10
in Brillhart governs a district court’s decision to dismiss an action commenced under the
interpleader statute during the pendency of parallel state court proceedings.” NYLife Distributors,
Inc., 72 F.3d at 382; see also Nw. Mut. Life Ins. Co. v. Sonia, No. 2:14-CV-03787(WHW), 2014
WL 4724642, at *3 (D.N.J. Sept. 23, 2014) (“The Third Circuit has instructed that district courts
have discretion to dismiss or abstain from an interpleader action when a parallel proceeding exists
in state court.’’).

In applying the Brillhart standard in interpleader actions, the Third Circuit instructed that,

33 66

“as a threshold matter,” “the district court should determine . . . whether the state court action is
indeed ‘parallel’; that is, whether it encompasses the competing claims... .” NYLife Distributors,
Inc., 72 F.3d at 382. The Court explained “[s]ince the very basis for deference is the avoidance of
needless duplicative litigation, the absence of a parallel state proceeding, as we have defined it in
this context, would counsel against, if not proscribe, dismissal.” Jd. Further,

the district court should bear in mind that neither the mere pendency of a parallel

state court action nor the mere presence of state law issues . . . would support

dismissal; the court must remain cognizant of the purpose of the interpleader

statute, ultimately determining where the competing claims that expose the
stakeholder to multiple lawsuits and liability ‘can better be settled.”

Id, at 382-83. To that end, “the court should evaluate which forum will protect the stakeholder
more effectively while providing the claimants with the more efficient, convenient, and
expeditious vehicle to settle their dispute ....” 7d. at 383. The Court stated it “expect[ed] the
district court to evaluate the conduct of the parties in litigating both the federal and state actions to
ensure that procedural fencing, forum shopping or gamesmanship is not rewarded.” Id. Those
considerations, however, were not intended to be comprehensive, and the Third Circuit left “it to
the district court to consider any other factors it finds relevant.” Id.

In exercising its “inherent discretion to stay a proceeding” this Court strives to balance the

competing interests. Akishev, 23 F. Supp. 3d at 445 (quotation marks omitted). “[T]he suppliant

11
for a stay must make out a clear case of hardship or inequity in being required to go forward, if
there is even a fair possibility that the stay for which he prays will work damage to some one else.”
Landis v. N. Am. Co., 299 U.S. 248, 255 (1936); accord Akishev, 23 F. Supp. 3d at 446. The Courts
within the Third Circuit
generally weigh a number of factors in determining whether to grant a stay
including: (1) whether a stay would unduly prejudice or present a clear tactical
disadvantage to the non-moving party; (2) whether denial of the stay would
create a clear case of hardship or inequity for the moving party; (3) whether a

stay would simplify the issues and the trial of the case; and (4) whether discovery
is complete and/or a trial date has been set.

Akishev, 23 F. Supp. 3d at 446 (internal citations, quotations, and alterations omitted). Again, the
Court is not constrained to those considerations, and may consider other circumstances present in
the case. /d. at 446-47.

IV. ASTAY IS NOT APPROPRIATE AT THIS JUNCTURE
A. MetLife’s Claim for Interpleader Relief Precludes Finding this Action Parallel

Beginning with the preliminary issue (i.e., whether this action is parallel to the state
actions), the Court looks closely at the two controversies pending before the state courts. The
Family Action concerns only Cari’s claim that the Decedent violated the MSA. (Mot. to Stay Ex.
D, at 1-3.) The Probate Action encompasses (1) the children’s counterclaims of undue influence,
unjust enrichment, waste of assets and inheritance, lack of capacity, and misappropriation, which
seek to invalidate certain inter vivos transfers of the Decedent’s assets and the reassignment of the
beneficiaries on the insurance policies or the imposition of a constructive trust against Dena, (Mot.
to Stay Ex. B, at 8-23), (2) William’s third-party claims of undue influence, lack of capacity, and
unjust enrichment, which seek to have the beneficiary designation for the PwC policy invalidated
or reformed, the imposition of a constructive trust, or damages, (Mot. to Stay Ex. C, at 7-12); and

(3) Cari’s counterclaims of undue influence, conversion, fraud, lack of capacity and unjust

12
enrichment, which seek the revocation of certain inter vivos gifts and account designations, to void
or reform the beneficiary designation forms, and to have certain property returned to the children,
(Mot. to Stay Ex. E, at 6-13. ECF No. 21-7).

First, the Court finds the Family Action to be of a different character than the Probate
Action. Cari’s reopening of her divorce action is a claim against the Decedent’s estate and Dena
as the Decedent’s wife. Cari does not directly seek to alter the apparent beneficiaries of the life
insurance policies in the Family Action, and instead seeks damages for breach of the MSA. (Mot.
to Stay Ex. D, at 1-3.) The Court thus does not find the Family Action parallel.

The Probate Action, on the other hand, does appear to embody the entire controversy that
would be heard before this Court once the first issue, whether MetLife is entitled to interpleader
relief, is answered. The major difference, at the moment, is that the first question has yet to be
answered, and MetLife is not a party to the state court actions. It appears to the Court that MetLife
preemptively brought this interpleader action to avoid becoming entangled in other proceedings.
The Third Circuit has “never required complete identity of parties for abstention.” IFC
Interconsult, AG v. Safeguard Int'l Partners, LLC., 438 F.3d 298, 306 (3d Cir. 2006). But “the
purpose of section 1335 .. . [is] assisting a party who fears the vexation of defending multiple
claims to a fund or property under his control by providing him the opportunity to satisfy his
obligation in a single proceeding.” NYLife Distributors, Inc., 72 F.3d at 381. Indeed, as observed
by the Third Circuit, “Congress was more interested in providing an opportunity to litigants to
resolve disputes, than in creating a duty in the district courts to exercise the jurisdiction given them
therein.” Jd. at 382, Under the facts of this case—specifically, because the parties agree that
MetLife does not have an interest in the proceeds at issue and is not a party to the state action—

and in light of the purpose of section 1335, the Court cannot at this juncture find this action parallel

13
to the Probate Action. The Court so finds because the aim of the interpleader statute cannot be
satisfied in state court. Once this case moves past the first step (“determin[ing] whether the
requirements of the statute have been met and whether the stakeholder may be relieved from
hability,” id. at 375), the Court’s analysis may be different. Until then, the unavailability of
interpleader relief in state court is of sufficient magnitude to prevent the Court from finding this
action parallel to the Probate Action.

B. The Court in Its Discretion Believes a Stay Is Not Appropriate at This Stage

Even assuming arguendo that this action is parallel to the Probate Action, the Court would,
still find it to be the better course to deny the stay at this stage. As the Third Circuit counseled,
courts “must remain cognizant of the purpose of the interpleader statute” and “should evaluate
which forum will protect the stakeholder more effectively while providing the claimants with the
more efficient, convenient, and expeditious vehicle to settle their dispute ... .” Jd. at 382-83. All
parties agree MetLife has no interest in the proceeds, they simply disagree about how interpleader
relief must be executed. It would defy Congress’s intent in enacting the interpleader statute to stay
these proceedings and leave MetLife in limbo while the state action is decided. Specifically, it
would obstruct the very relief Congress intended to provide innocent stakeholders. Despite
arguments that the parties agree MetLife is an innocent party and that its interpleader relief is
imminent, the parties have not, in fact, consented to MetLife’s relief and the Court cannot ignore
or settle that dispute on this Motion.

V. CONCLUSION AND ORDER

For the reasons set forth above, the Court does not find a stay appropriate at this juncture.
Accordingly, the Court having considered the parties’ contentions without oral argument, pursuant
to Federal Rule of Civil Procedure 78 and Local Civil Rule 78.1(b), and for the reasons expressed

above,

14
IT IS on this 15 day of November, 2019
ORDERED that Cari Lawless and William Lawless’s Joint Motion to Stay the
Proceedings Pending Resolution of the State Court Matters and/or to Decline Jurisdiction (ECF

No. 21) is DENIED WITHOUT PREJUDICE.

 

 

am > . fi
st eae 0
A - i
ee f AN f — ee ‘ee
AL
a ;
Z7AHID N. QURAISHI

United States Magistrate Judge

15
